Citation Nr: 0948769	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-33 903  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on housebound 
status.

2.  Entitlement to specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance.

The Veteran also appeals a July 2006 RO rating decision which 
denied his claim for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2009 Travel Board hearing.  A copy of 
that hearing transcript has been associated with the claims 
file.

Additional evidence pertinent to the claim on appeal was 
submitted in June 2009 and subsequent to the issuance of the 
March 2008 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).





FINDINGS OF FACT

1.  The Veteran's current combined disability rating is 80 
percent, and he is service connected for: lumbar disc disease 
with radiculopathy, currently rated as 60 percent disabling; 
diabetes mellitus, currently rated as 40 percent disabling; 
bilateral lower extremity peripheral neuropathy, each 
currently rated as 10 percent disabling and bilateral senile 
cataracts, currently assigned a noncompensable disabling 
rating.

2.  The Veteran's service-connected disabilities require the 
regular aid and attendance of another person.

3.  The Veteran has lost use of both legs such as to preclude 
locomotion without the aid of a wheelchair due to his 
service-connected disabilities, including his lumbar disc 
disease and bilateral peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the need for aid and attendance are 
met.  38 U.S.C.A. §§ 1114(1), (s), 5107(b) (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).

2.  The criteria for specially adapted housing are met.  38 
U.S.C.A. §§ 2101(a), 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the Board's favorable decision, further assistance 
is unnecessary to aid the Veteran in substantiating his 
claims.

Factual Background

The Veteran is currently service connected for lumbar disc 
disease with radiculopathy, currently rated as 60 percent 
disabling; diabetes mellitus, currently rated as 40 percent 
disabling and bilateral lower extremity peripheral 
neuropathy, each currently rated as 10 percent disabling.  A 
noncompensable disabling rating has also been assigned for 
bilateral senile cataracts.  The currently combined disabling 
rating is 80 percent and a total rating based upon individual 
unemployability (TDIU) is in effect.

A history of a generalized seizure disorder and difficulty 
ambulating were reported in a December 2004 private emergency 
department summary.  The Veteran reported being too weak to 
stand and that he had been unable to ambulate for the past 
week.  He also reported suffering a right cerebrovascular 
accident (CVA) approximately one year previously which 
resulted in left-sided weakness and left-sided seizure 
activity.  An accompanying head computed tomography (CT) scan 
revealed an impression of chronic infarct/encephalomalacia of 
the right temporal and posterior parietal lobe.

The Veteran's right eye visual acuity was noted to be 20/40+2 
and his left eye visual acuity was noted to be 20/40+ in a 
January 2005 VA optometry consultation.

An August 2005 letter from VA physician J. M. indicated that 
the Veteran had suffered a major stroke and had paralysis of 
the left side.  He also suffered from a seizure disorder and 
could not drive.  He requires help with his activities of 
daily living, and his wife was unable to work outside of the 
home due to the increased care he requires.

The Veteran was noted to be unable to walk or move his left 
leg due to a CVA in a March 2006 VA Regular Aid and 
Attendance examination.  The examiner also noted that the 
Veteran required assistance performing his activities of 
daily living due to his CVA and his low back pain, and that 
he cannot leave the house without assistance.  He determined 
that the Veteran required the daily personal care services of 
a skilled provider without which he would require hospital 
nursing home or other institutional care.

An April 2007 VA Regular Aid and Attendance Examination noted 
that the Veteran was wheelchair-bound due to his service-
connected lumbar back condition.  He was noted to be able to 
self-feed but required assistance with dressing and bathroom 
use.  He reported leaving the house once or twice per week 
for doctor visits only.  Physical examination noted muscle 
atrophy in his left lower extremity and that he was unable to 
move the limb against gravity.  Good strength and better 
mobility was noted in the right lower extremity.  He was 
unable to bear his own weight or use a walker.  Spine flexion 
or extension was not achievable due to intervertebral disc 
disease and the examiner noted that his trunk was only stable 
while in the wheelchair.  His wheelchair mobility was further 
impaired due to the left-sided paralysis he suffered as a 
result of a past CVA.  The examiner determined that the 
Veteran required the daily personal health services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

A January 2008 VA Regular Aid and Attendance examination 
noted the Veteran's history of a chronic low back condition, 
diabetes with poly-neuropathy, and strokes with a resultant 
seizure disorder.  The examiner noted that the Veteran 
required observation due to his unpredictable seizures and 
that he was unable to walk without the assistance of another 
person.

An April 2008 VA Regular Aid and Attendance examiner noted 
that the Veteran had lost mobility in his lower extremities.  
His left lower extremity strength was noted to be 3/5 and he 
was unable to bear his own weight.  Poor balance was noted.  
The Veteran's lower extremities were noted to be non-
functioning due to his intervertebral disc syndrome and 
herniated discs, which were causing weakness.  The examiner 
found that the Veteran required the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home or other institutional care.

The Veteran's right eye visual acuity was noted to be 20/50 
and his left eye visual acuity was noted to be 20/40 in a 
February 2009 VA diabetes mellitus examination.

A June 2009 VA Regular Aid and Attendance examination 
reflected the Veteran's complaints of pain, numbness, 
weakness and decreased range of motion in his lower 
extremities.  He reported that he did not leave his home in a 
typical day due, in part, to his bilateral lower extremity 
impairments.  He did leave his home for medical appointments 
or similar obligations with the assistance of his wife.  The 
Veteran was seated in a wheelchair and was unable to perform 
any independent lower extremity range of motion and that he 
was unable to bear his own weight.  Physical examination 
noted bilateral decreased sensation distally in the lower 
extremities and bilaterally absent deep tendon reflexes in 
his lower extremities.  Following this examination, a 
diagnosis of diabetic neuropathy was made and the examiner 
certified that the Veteran required the daily personal health 
services of a skilled provider without which he would require 
hospital, nursing home or other institutional care.

During his June 2009 Travel Board hearing, the Veteran's wife 
testified that she had retired from her previous employment 
to assist her husband.  She ensures that he takes his daily 
medications, assists with his daily hygiene and bathroom use, 
dresses him, cooks his meals and maintains the household.  
She uses a Hoyer lift to get the Veteran into bed, into the 
bathtub and into their vehicle.  The Veteran confirmed that 
his wife assists him with his activities of daily living and 
stated that he was able use his wheelchair to move around his 
house.  He further testified that the only time he leaves the 
house is for VA appointments.



Special Monthly Compensation Claim

SMC is payable where a Veteran suffers from service-connected 
disability that renders him permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid 
and attendance if: he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, there is a threshold requirement that 
at least one of the enumerated factors be present.  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

SMC at the Housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran does not have a single service-connected 
disability rated as 100 percent and therefore does not meet 
the threshold requirement for housebound benefits.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Additionally, the evidentiary record is negative for evidence 
that the Veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less or that he has 
concentric contraction of the visual field to 5 degrees or 
less.  He is not a patient in a nursing home.  

However, the evidentiary record establishes that the Veteran 
is in actual need of aid and assistance from others.  The 
Veteran and his wife have credibly testified that he was 
unable to perform such activities of daily living as grooming 
himself, using the bathroom facilities, dressing himself, 
preparing his own meals or maintaining the household without 
assistance from his wife.  He is unable to ambulate without 
using a wheelchair and leaves his home, accompanied by his 
wife, for VA appointments only.  He uses a VA-supplied Hoyer 
lift to be transferred to and from his wheelchair.  Moreover, 
the VA examiners determined that the Veteran required regular 
aid and attendance due to his service-connected disabilities.  

The criteria for special monthly compensation based on the 
need for regular aid and attendance are therefore met, and 
the claim is granted.  38 C.F.R. § 3.352(a).

Specially-Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  See also 38 C.F.R. § 
4.63 (2009).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issue to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(1); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2009).

The evidentiary record establishes that the Veteran is unable 
to ambulate without the use of a wheelchair.  All VA medical 
examiners have indicated that the Veteran's use of a 
wheelchair is a result his service-connected lumbar condition 
and/or his service-connected bilateral lower extremity 
peripheral neuropathy.  Although it appears that the Veteran 
may have retained some use of his lower extremities in the 
earlier examinations, the April 2008 examiner noted that his 
lower extremities were not functioning and that he has lost 
all mobility in those limbs.  Resolving all reasonable doubt 
in the Veteran's favor, the Board concludes that his service-
connected disabilities are of such severity that they result 
in a combined loss of use such as to preclude locomotion 
without the aid of a wheelchair and the claim for specially 
adapted housing is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.809.

In light of the Board's grant of entitlement to specially 
adapted housing, the matter of entitlement to a certificate 
of eligibility for assistance in acquiring a special home 
adaptation grant is rendered moot.  As was noted in the law 
and regulations section above, a special home adaptation 
grant may only be issued to a veteran who is not eligible for 
specially adapted housing.  See 38 C.F.R. § 3.809 (2009).
ORDER

Entitlement to SMC based upon the need for regular aid and 
attendance is granted.

Entitlement to specially adapted housing is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


